  Case 2:20-cr-00024-LGW-BWC Document 50 Filed 07/17/20 Page 1 of 1

                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court

                      IN THE UNITED STATES DISTRICT COURT                          By CAsbell at 4:08 pm, Jul 17, 2020

                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA

        v.                                                  CASE NO.: 2:20-cr-24

 NADIA GIBSON,

                Defendant.


                                            ORDER

       On July 16, 2020, counsel for Defendant filed a Notice to Counsel Response. Doc. 49.

In that Notice, counsel for Defendant advised the Court that all pretrial motions filed in this case

as to Defendant Nadia Gibson have been resolved. Accordingly, the Court DENIES AS MOOT

all motions, docs. 34–38, as to Nadia Gibson. The motions hearing scheduled for July 27, 2020

at 1:30 p.m. in the Brunswick Federal Courthouse is cancelled as to Defendant Nadia Gibson.

       SO ORDERED, this 17th day of July, 2020.




                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
